Citation Nr: 0840852	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-02 896	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
bilateral hearing loss prior to June 10, 2008.  

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss from June 10, 2008.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
September 1970, and from October to December 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2005 rating decision in which the RO, inter alia, 
granted service connection for bilateral hearing loss and 
assigned an initial, 0 percent (noncompensable) rating 
effective June 30, 2004.  In May 2006, the veteran filed a 
notice of disagreement (NOD) with the initial disability 
rating assigned, and the RO issued a statement of the case 
(SOC) in December 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in January 2007.

As this appeal initially arose from a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  Moreover, although the RO granted a higher, 
20 percent rating from June 10, 2008, as a higher rating for 
this disability is assignable before and after this date, and 
the veteran is presumed to seek the maximum available 
benefit, the Board has characterized the appeal as 
encompassing both matters set forth on the title page.  Id; 
AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.  

2.  The June 2005 VA audiological evaluation revealed no 
worse than Level I hearing in each ear.  

3.  The June 2008 VA audiological evaluation revealed no 
worse than Level V hearing in each ear.  
CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for 
bilateral hearing loss prior to June 10, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.85 ( Diagnostic Code (DC) 
6100), 4.86 (2008).

2.  The criteria for an rating in excess of 20 percent for 
bilateral hearing loss from June 10, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.85 (DC 6100), 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2004 pre-rating letter provided notice 
to the appellant regarding the information and evidence 
needed to substantiate his claim for service connection for 
bilateral hearing loss (as the claim was then).  This letter 
also informed the veteran of what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  August 2006 and May 2008 
post-rating letters provided notice to the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

The July 2005 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the July 2004 
letter.  After issuance of the August 2006 and May 2008 
letters, and opportunity for the veteran to respond, the June 
2008 supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical  
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs); VA outpatient 
treatment records dated from July 2004 to May 2008; a June 
2004 private medical record from Carolina Hearing & Balance 
Clinic; and the reports of June 2005 and June 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  
38 C.F.R. § 4.85, DC 6100 (2008).

Hearing tests are to be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85 (2008).

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2008):

(a) When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).

(b) When the pure tone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated 
separately.  
38 C.F.R. § 4.86(b).

The Board notes that, where the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.  

The veteran underwent audiometric testing at Carolina Hearing 
& Balance Clinic in June 2004.  However, the results did not 
include the controlled speech discrimination percentage 
scores needed to determine the level of hearing loss 
according to VA regulation.  Therefore, the test results 
cannot be used in deciding this claim for higher initial 
ratings for bilateral hearing loss.

On VA audiological evaluation in June 2005, pure tone 
thresholds, in decibels, were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
45
45
50
65
Left
45
40
55
55


Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  

Applying the criteria for evaluating hearing loss to the 
findings of the June 2005
VA audiometric evaluation results in designation of no more 
than Level I hearing in each ear based on application of the 
reported findings to Tables VI and VII.  These findings 
warrant only a 0 percent (noncompensable) rating under 38 
C.F.R. § 4.85, DC 6100.  The Board notes that the results do 
not reflect pure tone thresholds meeting the definition of an 
exceptional pattern of hearing impairment for either ear 
under 38 C.F.R. § 4.86.  

An October 2006 VA outpatient treatment record indicates the 
veteran was seen for an audiology consultation.  Bilateral 
sensorineural hearing loss was noted, but pure tone 
thresholds and speech discrimination scores were not given.  



On VA audiological evaluation in June 2008, pure tone 
thresholds, in decibels, were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
65
65
70
75
Left
65
70
70
70


Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  

Applying the criteria for evaluating hearing loss to the 
findings of the June 2008
VA audiometric evaluation results in designation of no more 
than Level II hearing in each ear based on application of the 
reported findings to Tables VI and VII.  These findings 
warrant only a 0 percent (noncompensable) rating under 38 
C.F.R. 
§ 4.85, DC 6100.  

The results of the June 2008 audiological evaluation reveal 
an exceptional pattern of hearing loss in the right ear and 
left ear because the puretone threshold at each of the 4 
frequencies is 55 decibels or more.  Applying these findings 
to Table VIA results in designation of Level V hearing in 
each ear.  These findings warrant a 20 percent rating under 
38 C.F.R. § 4.85, DC 6100.  

Based on the foregoing evidence and the application of VA's 
method for evaluating hearing loss, the Board finds that, for 
the period prior to June 10, 2008, a 0 percent 
(noncompensable) rating is warranted.  A 20 percent rating is 
warranted as of June 10, 2008 - the date of the VA 
audiological evaluation showing entitlement to a rating in 
excess of 0 percent.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

For all the foregoing reasons, the Board finds that the claim 
for an initial, compensable rating for bilateral hearing loss 
prior to June 10, 2008 must be denied.  A rating in excess of 
20 percent for bilateral hearing from June 10, 2008 must also 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, given the method of deriving ratings for 
hearing loss, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial, compensable rating for bilateral hearing loss 
prior to June 10, 2008, is denied.  

A rating in excess of 20 percent for bilateral hearing loss 
from June 10, 2008, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


